the argument of the claimant that the principles enunciated in Gonier vs. Chase Companies, Inc., 97 *Page 225 Conn. 46, governed the decision of the Commissioner in this case is correct. No finding or inference of fact made by him is unreasonable and his finding is sustained.
The claimant's decedent was found dead of a fractured skull at his place of employment. The discussion in the numerous cases cited by both parties shows the confusion in which this situation has become involved. It is strongly reminiscent of that which produced the dissenting opinion of Chief Justice Wheeler in the case of Kotler vs. Lalley, 112 Conn. 86, 90.
While the case at bar presents no serious difficulty in view of the reasonableness of the findings of fact, it would seem that a statute similar to Cumulative Supplement 1935, 1654c,
would clarify the legal atmosphere and improve the administration of justice in this particular.
   Appeal dismissed.